         Case 1:16-cv-01534-JEB Document 567 Filed 09/11/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE, et al.,

         Plaintiffs,
                v.                                         Civil Action No. 16-1534 (JEB)
 U.S. ARMY CORPS OF ENGINEERS, et
 al.,

         Defendants.


                                             ORDER

       On August 5, 2020, the D.C. Circuit issued an Order regarding the Dakota Access

Pipeline, the operation of which this Court had previously enjoined. The Circuit’s Order first

stayed the injunction on the ground that this Court had not made sufficient findings under

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 158 (2010). See Standing Rock Sioux

Tribe v. U.S. Army Corps of Engineers, 2020 WL 4548123, at *1 (Aug. 5, 2020). It also noted,

“We expect appellants to clarify their positions before the district court as to whether the Corps

intends to allow the continued operation of the pipeline notwithstanding vacatur of the easement

and for the district court to consider additional relief if necessary.” Id. Although the Corps has

now submitted two reports in response to this Court’s direction, see ECF Nos. 562, 564, it does

not expect to have an initial answer for another month. Its submissions, moreover, imply that

any cessation or removal of the pipeline appears unlikely. As a result, the Plaintiff Tribes

understandably wish the Court to consider whether to issue an injunction to halt the oil flow. See

ECF No. 565.
            Case 1:16-cv-01534-JEB Document 567 Filed 09/11/20 Page 2 of 2




           The Court agrees that this is the wisest course. As, under any realistic briefing schedule,

it would not issue an opinion before the Corps’ mid-October decision, there appears no reason to

wait to begin briefing until then. In addition, contra Dakota Access’s position, delaying until a

merits ruling from the D.C. Circuit will not help the Tribe, as even an affirmance would not halt

pipeline operations. As the parties all asked for time to confer regarding a schedule, the Court

will give them a few days to do so. It expects the Tribes to file first inasmuch as they would be

the moving parties. The Court expects irreparable harm will be a focus — as the other factors

were substantially covered in its remedy Opinion — but the parties may argue as they see fit. To

expedite the process and to avoid the parties’ reopening issues the Court has already decided, it

will impose the following page limits: 25 pages for initial and opposition briefs and 15 pages for

replies.

           The Court, accordingly, ORDERS that the parties shall confer and submit a joint

proposed briefing schedule by September 16, 2020, regarding Plaintiffs’ request for an

injunction.

IT IS SO ORDERED.



                                                                /s/ James E. Boasberg
                                                                JAMES E. BOASBERG
                                                                United States District Judge
Date: September 11, 2020
